Citation Nr: 1301035	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  06-28 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected disability.  

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected peripheral neuropathy, left lower extremity.  

3.  Entitlement to an initial evaluation in excess of 20 percent for service-connected peripheral neuropathy, right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an August 2006 rating decision by the Montgomery, Alabama, Regional Office of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for hypertension, and a September 2012 rating decision of VA's Appeals Management Center in Washington, D.C.

With regard to the issue of entitlement to increased ratings for peripheral neuropathy of the lower extremities identified in the title page, the RO decision dated September 2011 assigned 20 percent ratings, after effectuating the Board's decision to grant service connection.  The claimant subsequent filed a timely Notice of Disagreement (NOD).  While such issue is not certified for appeal, the Board finds that there has not been a Statement of the Case rendered with respect to this issue.  Therefore, as will be described in further detail in the Remand section of this decision, the issue is in appellate status and a Remand is necessary to direct the RO to render an SOC thereon

In a statement dated January 2012, the Veteran, through his representative, raised a claim for service connection for coronary artery disease.  He indicated that a presumption of service connection was warranted based on his established exposure to herbicide agents (Agents Orange).  While the issue of service connection for hypertension is presently on appeal, the RO/AOJ has yet to consider the question of whether the Veteran has coronary artery disease/ischemic heart disease.  Hypertension and ischemic heart disease are two distinct disabilities and the adjudication should remain separate.  As such, the claim for service connection for coronary artery disease is referred to the RO/AOJ for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his hypertension was caused or aggravated by service-connected disability, specifically, his service-connected diabetes mellitus.  

In October 2011, and pursuant to Remand, the Veteran was afforded a VA hypertension examination.  The report of that examination shows that the examiner concluded that the Veteran's hypertension was less likely as not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that the Veteran has diet-controlled diabetes, that he has never had A1c (hemoglobin) over 5.9 according to VA records, that he is morbidly obese, and that he had normal serum renal function, with good control on Diltiazem.   The items in section #7 of the examination report ("Medical opinion for aggravation of a nonservice connected condition by a service connected condition") were left blank.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   Indeed, the Board's September 2010 directed that opinion addressing aggravation be provided.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

In this case, the October 2011 VA examination report did not discuss the possibility that the Veteran's hypertension may have been aggravated by his service-connected diabetes mellitus.  A remand is therefore warranted in order to obtain a supplemental etiological opinion on this issue.  See generally Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000). 

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

With regard to the claims for initial evaluations in excess of 20 percent for service-connected bilateral peripheral neuropathy of the lower extremities, in September 2011, the AMC granted service connection for bilateral lower extremity peripheral neuropathy, with each lower extremity assigned a separate 20 percent evaluation.  

In October 2011, a statement was received from the Veteran wherein he asked for "reconsideration" of the September 2011 decision.  He specifically argued that the criteria to support a 60 percent rating for each extremity had been demonstrated.  He included several pieces of evidence to support his argument.  Thus, while not specifically expressing disagreement with the September 2011 decision, the Veteran provided a general contention as to how and why he believed that the RO erred in assigning the 20 percent ratings.  The Board his October 2011 statement satisfies the criteria for a timely notice of disagreement.  See 38 C.F.R. §§ 20.201, 20.302 (2012).  Therefore, the RO must now provide the Veteran with a statement of the case on the issues of entitlement to initial evaluations in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Further, in his October 2011 statement, the Veteran reported ongoing treatment through the Birmingham VA Medical Center.  The claims file only includes records from that facility dated to August 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Finally, in that same October 2011 statement, the Veteran indicated that he had been awarded Social Security Administration (SSA) disability benefits due to the severity of his diabetes mellitus and peripheral neuropathy.  No reference was made to his hypertension.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A  did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.   Thus, given the Veteran's assertion that there is close tie between his hypertension and his service connected diabetes mellitus, the potential relevance of the records from the SSA cannot be ignored.  Those records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the issues of entitlement to an initial evaluation in excess of 20 percent for service-connected peripheral neuropathy, left lower extremity, and entitlement to an initial evaluation in excess of 20 percent for service-connected peripheral neuropathy, right lower extremity.  The Veteran should be advised that he may perfect his appeal of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b). 

2.  Obtain the Veteran's complete outpatient and inpatient treatment records from the Birmingham VAMC since August 2010.  Any negative response should be included in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(c)(2),(e).

3.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration disability determination with all associated medical records.  Any negative response should be included in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(c)(2),(e).

4.  Return the Veteran's claims file for review by the examiner who performed the Veteran's October 2011 VA examination. 

The examiner should provide a nexus opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's service-connected diabetes mellitus aggravated (i.e., permanently worsened beyond its natural level of progression) his hypertension, with complete rationale for the opinion provided. 

If such aggravation is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the Veteran's hypertension prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the aforementioned service-connected diabetes mellitus.  If it is not possible to provide such an assessment, the examiner should so state and explain why this is so. 

a) "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

b) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the examiner who performed the October 2011 VA examination is not available, or if otherwise appropriate, schedule the Veteran for a hypertension examination.  Make the Veteran's claims file available for review by the examiner, who should be asked to indicate in his/her medical opinion that such a review was conducted. The examiner should address the questions list above.

4.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

